Citation Nr: 1617876	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-23 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for DeQuervian tenosynovitis of the right wrist.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1971 to February 1972.  He also served in the National Guard from March 1991 through December 2004.

This appeal to the Board of Veteran's Appeals (Board) arose from a September 2008 rating decision in which the RO denied service connection for hypertension.  In July 2009, the Veteran filed a Notice of Disagreement (NOD), and the RO subsequently issued a Statement of the Case (SOC) that same month.  In July 2009,  the Veteran perfected his appeal by filing a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  The denial of the claim was continued in an October 2013 supplemental SOC (SSOC).   

Review of the claims file also reveals that, during the pendency of the appeal, in a September 2011 rating decision, the RO denied service connection for hearing loss and bilateral DeQuervian tenosynovitis.  In December 2011 the Veteran filed a NOD with  respect to these denials.  In a  July 2013 rating decision, the RO granted service connection for the Veteran's left wrist DeQuervian tenosynovitis.  However, matter of service connection for r DeQuervian tenosynovitis of the right wrist was not addressed, and has not been adjudicated since the September 2011 rating decision. 

In August 2013, the RO issued an SOC regarding the Veteran's hearing loss.  However, the Veteran did not subsequently perfect an appeal of this matter.  

In November 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans  Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal is now being processed, primarily, utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Veteran also has paperless, electronic records stored in the Virtual VA paperless claims processing system; however, those records are either  duplicative of the evidence in VBMS, or are  irrelevant to the issue on appeal.

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ). The remand also addresses the claim for service for DeQuervian tenosynovitis of the right wrist-for which the Veteran had completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part,  is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this  appeal is warranted.

In this case, the Veteran has asserted in the record that his hypertension was first discovered during an accident that occurred while he was on inactive duty in the National Guard in September of 1997, during which a large piece of equipment fell on the Veteran's left foot, ultimately resulting in the amputation of his first and second left toes.  According to the Veteran's hearing testimony, when this accident occurred, he was taken a private hospital for emergency treatment, at which time the hospital discovered his elevated blood pressure.  According to the Veteran, since that time, his blood pressure has remained elevated, and he has been diagnosed with hypertension.  The Veteran also testified that he may have had hypertension prior to this accident.

While the Veteran testified that the records of his emergency treatment at a private hospital no longer exist, the record does show that the Veteran has since been diagnosed with hypertension.  Furthermore, the record also demonstrates some continuity of elevated blood pressure findings from 1998 to 2006.


Given the nature of the service, it is s likely that the Veteran's National Guard service largely consisted of inactive duty.  However, the record contains no evidence as to when, specifically, the Veteran was on  active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) throughout  National Guard service.  In this regard, the applicable laws and regulation permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2014) ; 38 C.F.R. § 3.6 (2015) .. Therefore, a remand is warranted so that the AOJ can undertake appropriate action to obtain all of the Veteran's National Guard service records, and to verify all periods and ACDUTRA and INACDUTRA during such service.  As well as any National Guard medical records which may exist for the Veteran prior to any entry into active service.  

Also While this matter is on remand,  to  ensure that all due process requirements are met, and the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1-3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining further medical opinion, if appropriate) prior to adjudicating the claim on appeal.  The AOJ's  adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim in December 2012.

Finally, with regard to the matter of the Veteran's entitlement to service connection for DeQuervian tenosynovitis of the right wrist, the Board points out that the Veteran filed a claim for, and an NOD with the denial of, service connection for a bilateral wrist condition.  Hence, contrary to the AOJ's July 2013 indication, in awarding service connection for DeQuervian tenosynovitis, that the grant represented "a full grant of benefits sought on appeal", a review of that rating decision reveals that only the Veteran's left wrist was considered.  Therefore, the AOJ has yet to provide the Veteran with an SOC addressing the matter of service connection for DeQuervian tenosynovitis of the right wrist-the next step in the appellate process. See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, this matter must be remanded to the AOJ for the issuance of an SOC. Id.   The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014) ; 38 C.F.R. §§ 20.200 , 20.201, 20.202 (2015).

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the denial of service connection for DeQuervian tenosynovitis of the right wrist, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter identified above, within 60 days of the issuance of the SOC.

2.  Undertake appropriate action to obtain all l outstanding records pertaining yo  the Veteran's National Guard service from March 1991 through December 2004, and to verify all periods of ACDUTRA and INACDUTRA during such service.  Follow the procedures of set forth in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records received should be associated with the electronic claims file.  

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization t to obtain, any outstanding, pertinent private medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include following the procedures set forth in 38 C.F.R. § 3.159 (2015).  

All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining further medical opinion, if appropriate), readjudicate the Veteran's claim for service connection of hypertension in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.  

7.  If service connection for the Veteran's hypertension remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate period for response. .  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


